Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election without traverse of group | in the reply filed on 01/28/22 is acknowledged. Claims 6-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups Il and Ill, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/22.
Claim Objections
Claim 3 is objected to because of the following informalities:  there are 2 “and” in line 2. There should be an “s” after nano particle in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yunjun Li (U. S. Application: 2009/0274833, here after Li).
Claim 1 is rejected. Li teaches a conductive nano structure comprising:
a conductive nano particle formed (to be photo-sintered) on a flexible substrate; and an oxide film surrounding the conductive nano particle [0037, 0100, 0008]. The claim is to product and not method, therefore the concentration of oxygen during formation of oxide would not limit the claim.
Claim 2 is rejected as Li teaches the conductive nano particle includes 
copper nano particle, and the oxide film includes Cu2O [fig. 26].
Claim 3 is rejected as Li teaches the conductive nano structure comprises 
a plurality of the conductive nano particle and a plurality of the oxide film, and the oxide films surround the conductive nano particles, respectively [0125 lines 30-end].
Claim 5 is rejected as Li teaches the oxide film has a thickness of 1 
nm [0096].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yunjun Li (U. S. Application: 2009/0274833, here after Li).
Claim 4 is rejected as Li teaches a ratio of a thickness of the oxide film to a radial length of the conductive nano particle is 0.1% or more and 8% or less [0096, 0126].
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/11/22, with respect to Double Patenting have been fully considered and are persuasive.  The Double Patenting of claim 1-5 has been withdrawn. 
Applicant's arguments filed 05/11/22 have been fully considered but they are not persuasive. The applicant argues the prior references do not teach new limitation of amended claim 1 such as the structure to be photo-sintered on flexible substrate. Although the claim is related to product and the process of sintering does not read in it, however Li also teaches photo-sintering of nanoparticles on flexible substrate (see claim rejection above). The applicant argues concentration of oxygen is not taught, however the claim is to product and as long as the structure is taught by the reference (conductive nanoparticle and oxide film surrounding it), the method of making the oxide is not relevant for claim rejection. Furthermore, claim does not require any certain conductivity or properties to require specific oxygen atmosphere by the reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712